Appeal was lodged on the 6th day of August, 1932, from the county court of Harmon county, Okla., the record of appeal being made by transcript. Motion to dismiss was filed September 29, 1932. On October 11, 1932, plaintiff in error filed, by leave of court, its brief, in which it joins the merits of the case and a response to the motion to dismiss.
We have carefully checked the citations in both the brief on the motion to dismiss and the brief submitted by the plaintiff in error, and find that the judgment of the court fairly determines the law, and that the argument that the county court never obtained jurisdiction of the attempted appeal is well supported. Randol v. Harbour-Longmire Co., 127 Okla. 7,259 P. 548.
It being apparent that no good can come frown further delay in this court, and that the appeal is not meritorious, the appeal is dismissed.
Note. — See under (1) R. C. L. Pocket Part, title "Appeal," § 143.